Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements on Form S-8 (No.’s 333-61503, 33-61612, 333-129887, and 333-183224) of Sport Chalet, Inc. of our report dated May 24, 2013, relating to the consolidated financial statements of Sport Chalet, Inc. and financial statement schedule listed in the Index at Item15(2), appearing in this Annual Report (Form 10-K) for the year ended March 31, 2013. /s/ Moss Adams LLP Los Angeles, California May 24, 2013
